   Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF DELAWARE


 Joanna Tumbaga,

                         Plaintiff,              Civil Action No.

          – against–                             COMPLAINT

 Equifax Information Services, LLC,

                         Defendant(s).


                                      COMPLAINT

       Plaintiff, Joanna Tumbaga (hereinafter “Plaintiff”), by and through her attorneys,

Garibian Law Offices, P.C., by way of Complaint against Defendant, Equifax

Information Services, LLC (“Equifax”) alleges as follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                       PARTIES

      2. Plaintiff, Joanna Tumbaga, is an adult citizen of Hawaii.

      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.




                                           1
Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 2 of 6




  4. Defendant Equifax is a limited liability company organized and existing under

     the laws of Delaware that engages in the business of maintaining and reporting

     consumer credit information.

                       JURISDICTION AND VENUE

  5. This Court has subject matter jurisdiction over this matter pursuant to 28

     U.S.C. § 1331 because the rights and obligations of the parties in this action

     arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

     action to enforce any liability created under 15 U.S.C. § 1681 may be brought

     in any appropriate United States District Court, without regard to the amount in

     controversy.

  6. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(1) because all

     defendants are residents of the state of Delaware.

                         FACTUAL ALLEGATIONS

  7. American Savings Bank (“ASB”) issued an account ending in 5249 to Plaintiff.

     The account was routinely reported on Plaintiff’s consumer credit report.

  8. The consumer report at issue is a written communication of information

     concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

     character, general reputation, personal characteristics, or mode of living which

     is used or for the purpose of serving as a factor in establishing the consumer’s

     eligibility for credit to be used primarily for personal, family, or household

     purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.




                                       2
Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 3 of 6




  9. On or about October 3, 2018, Plaintiff and ASB entered into a settlement

     agreement for the above referenced account. A copy of the settlement is

     attached hereto as Exhibit A.

  10. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

     sum payment totaling $2,580.00 to settle and close her ASB account.

  11. Plaintiff, via her attorney at the time, timely made the requisite settlement

     payment. Proof of this payment is attached herein as Exhibit B.

  12. However, over half a year later, Plaintiff’s ASB account continues to be

     negatively reported.

  13. In particular, on a requested credit report dated July 1, 2019, the account was

     reported with a status of “CHARGE OFF”, a balance of $949.00 and a past due

     balance of $374.00. The relevant portion of Plaintiff’s July 2019 credit report is

     attached hereto as Exhibit C.

  14. This tradeline was inaccurately reported. As evidenced by the settlement

     agreement and proof of payment, the account was settled for less than the full

     balance and must be reported as settled with a $0.00 balance.

  15. On or about July 1, 2019, Plaintiff, via her attorney at the time, notified Equifax

     directly of a dispute with completeness and/or accuracy of the reporting of

     Plaintiff’s ASB account. A redacted copy of this letter and the certified mail

     receipts are attached hereto as Exhibit D.

  16. Therefore, Plaintiff disputed the accuracy of the derogatory information

     reported by ASB to Equifax via certified mail in accordance with 15 U.S.C. §

     1681i of the FCRA.



                                         3
Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 4 of 6




  17. In August of 2019, Plaintiff requested updated credit report for review. The

     trade line for Plaintiff’s ASB account remained inaccurate, as Defendant filed

     to correct the inaccuracy. The relevant portion of the August 2019 credit report

     is attached hereto as Exhibit E.

  18. Equifax did not notify ASB of the dispute by Plaintiff in accordance with the

     FCRA, or alternatively, did notify ASB and ASB failed to properly investigate

     and delete the tradeline or properly update the tradeline on Plaintiff’s credit

     report.

  19. Defendant failed to properly maintain and failed to follow reasonable

     procedures to assure maximum possible accuracy of Plaintiff’s credit

     information and Plaintiff’s credit report, concerning the account in question,

     thus violating the FCRA. These violations occurred before, during, and after

     the dispute process began with Equifax.

  20. At all times pertinent hereto, Defendant was acting by and through its agent,

     servants and/or employees, who was acting within the scope and course of their

     employment, and under the direct supervision and control of the Defendant

     herein.

  21. At all times pertinent hereto, the conduct of the Defendant, as well as that of its

     agents, servants and/or employees, was malicious, intentional, willful, reckless,

     negligent and in wanton disregard for federal law and the rights of the Plaintiff

     herein.




                                         4
Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 5 of 6




                             CLAIM FOR RELIEF

  22. Plaintiff reasserts and incorporates herein by reference all facts and allegations

     set forth above.

  23. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

  24. Plaintiff notified Defendant directly of a dispute on the account’s completeness

     and/or accuracy, as reported.

  25. Equifax failed to delete information found to be inaccurate, reinserted the

     information without following the FCRA, or failed to properly investigate

     Plaintiff’s disputes.

  26. Equifax failed to maintain and failed to follow reasonable procedures to assure

     maximum possible accuracy of Plaintiff’s credit report, concerning the account

     in question, violating 15 U.S.C. § 1681e(b).

  27. As a result of the above violations of the FCRA, Plaintiff suffered actual

     damages in one or more of the following categories: lower credit score, denial

     of credit, embarrassment and emotional distress caused by the inability to

     obtain financing for everyday expenses, rejection of credit card application,

     higher interest rates on loan offers that would otherwise be affordable and other

     damages that may be ascertained at a later date.

  28. As a result of the above violations of the FCRA, Defendant is liable to Plaintiff

     for actual damages, punitive damages, statutory damages, attorney’s fees and

     costs.




                                         5
   Case 1:20-cv-03544-SDG-RDC Document 1 Filed 08/22/19 Page 6 of 6




      WHEREFORE, Plaintiff demands that judgment be entered against Defendant as

follows:

      1. That judgment be entered against Defendant for actual damages pursuant
         to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendant for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,


                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         Tel. (302) 722-6885
                                         Email: ag@garibianlaw.com
                                         Counsel for Plaintiffs




                                                 6
